DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04/17/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because it is directed to an abstract idea without significantly more, as outlined in the MPEP.

Regarding claim 1, the claim is directed to a method for planning a route involving a charging strategy (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
	Under prong 1 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasis below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for generating a navigation route based on environmental quality data comprising:
determining a cargo to be carried on the navigation route
receiving the environmental quality data for a geographic and/or a three-dimensional region associated with at least one candidate route
wherein the environmental quality data indicates whether there is at least one geo-referenced environmental factor that affects the cargo
and generating the navigation route based on the environmental quality data of the at least one candidate
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining….” and “generating….” in the context of this claim can be interpreted as a simple mental process that can be done by a human alone. Accordingly, the claim recites at least one abstract idea.
Regarding prong 2 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for generating a navigation route based on environmental quality data comprising:
determining a cargo to be carried on the navigation route
receiving the environmental quality data for a geographic and/or a three-dimensional region associated with at least one candidate route
wherein the environmental quality data indicates whether there is at least one geo-referenced environmental factor that affects the cargo
and generating the navigation route based on the environmental quality data of the at least one candidate
For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving…. data”, the examiner submits that this limitation is an insignificant extra-solution activity that only amounts to necessary data gathering to perform the process. In particular, the steps for receiving  data/information only include the act of data collecting and modifying the type of data that is gathered, and therefore makes the limitations insignificant. 
Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation as an ordered combination or as a whole, the limitation add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to affect a particulate traffic communication strategy or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting data or acquiring values does not use contain addition limitations that improve the exception in such a way that the application becomes practical. A related example to this analysis is the receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits these limitations are insignificant extra-solution activities without significantly more.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “receiving…. data”, are all well-understood, routine, and conventional activity because these steps are commonly practiced in the field, and the specification does not provide any indication that the steps are anything other than a what a human or conventional computer is capable of in a route planning method. Additionally, the act of receiving data, analyzed above, does not constitute a limitation that adds significantly more, according to the MPEP 2106.05(g). Hence, the claim is not patent eligible. 

Regarding claims 2-8, 10, and 11, the dependent claims do not recite any limitations that cause the claims to be patent eligible. 
Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. As mentioned above, the use of a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception into a “practical application”. Limitations such as generating a specific route with an objective in mind or using specific environmental data as certain parameters in route planning do not integrate the judicial exception into a practical application or add significantly more to the invention because they further add to insignificant extra solution rather than improving the limitations that pertain to the judicial exception so that they are a part of a practical application.  Therefore, dependent claims 2-8, 10, and 11 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Regarding claim 12, the claim is directed to a device for generating a navigation route using environmental quality data (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
	Under prong 1 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasis below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An apparatus for generating a navigation route based on environmental quality data comprising:
at least one processor
and at least one memory including computer program code for at least one program45Attorney Docket No.: P9353US00Patent
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive data indicating at least one geo-referenced environmental factor that is classified as affecting a cargo that is carried on the navigation route; generate map data representing the at least one geo-referenced environmental factor in a geographic database; and provide the map data for generating the navigation route.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “generate map data” in the context of this claim can be interpreted as a simple mental process (a human mind can generate map data, i.e. determining where air quality is poor and applying it to a certain region). Accordingly, the claim recites at least one abstract idea.
Regarding prong 2 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An apparatus for generating a navigation route based on environmental quality data comprising:
at least one processor
and at least one memory including computer program code for at least one program45Attorney Docket No.: P9353US00Patent
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive data indicating at least one geo-referenced environmental factor that is classified as affecting a cargo that is carried on the navigation route; generate map data representing the at least one geo-referenced environmental factor in a geographic database; and provide the map data for generating the navigation route
For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “one processor”, “one memory including code”, “memory…. configured to”, “receive data”, and “provide map data”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a standard computer to perform the process. In particular, the structures of a processor and memory containing code to perform basic computer functions are the only additions to the abstract idea, and therefore makes the limitation insignificant. 
Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to affect a particulate traffic communication strategy or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting data or acquiring values amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits these limitations are insignificant extra-solution activities without significantly more.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “one processor”, “one memory including code”, “memory…. configured to”, “receive data”, and “provide map data” are all well-understood, routine, and conventional structures and activities because these parts and outputs are commonly used and performed in the field, and the specification does not provide any indication that the steps are anything other than a what a human or conventional computer is capable of in a route planning method. Hence, the claim is not patent eligible. 

Regarding claims 13-16, the dependent claims do not recite any limitations that cause the claims to be patent eligible. 
Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. As mentioned above, the use of a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. Limitations such as classifying data and representing altitude are well-known in the field to be necessary do not integrate the judicial exception into a practical application or add significantly more to the invention.  Therefore, dependent claims 13-16 are not patent eligible under the same rationale as provided for in the rejection of claim 12.

Regarding claim 17, the claim is directed to a non-transitory computer-readable storage medium carrying instructions for a navigation route planning system (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
	Under prong 1 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 17 includes limitations that recite an abstract idea (emphasis below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 17 recites:
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
determining a cargo to be carried on a navigation route46Attorney Docket No.: P9353US00Patent
receiving environmental quality data for a geographic and/or a three-dimensional region associated with at least one candidate route
determining that the environmental quality data indicates that there is at least one geo- referenced environmental factor that is classified as affecting the cargo
and generating a map data layer based on the environmental quality data including the at least one geo-referenced environmental factor, wherein the map data layer is stored in a geographic database
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process or human” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining….” And “generate map data” in the context of this claim can be interpreted as a simple mental process (a human mind can generate map data, i.e. determining where air quality is poor and applying it to a certain region). Accordingly, the claim recites at least one abstract idea.
Regarding prong 2 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
determining a cargo to be carried on a navigation route46Attorney Docket No.: P9353US00Patent
receiving environmental quality data for a geographic and/or a three-dimensional region associated with at least one candidate route
determining that the environmental quality data indicates that there is at least one geo- referenced environmental factor that is classified as affecting the cargo
and generating a map data layer based on the environmental quality data including the at least one geo-referenced environmental factor, wherein the map data layer is stored in a geographic database
For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving…. data”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a standard computer to perform the process. In particular, the structures of a processor and memory containing code to perform basic computer functions are the only additions to the abstract idea, and therefore makes the limitation insignificant. The additional limitations that have not been mentioned only modify the existing process performed by a computer and also do not qualify as significant.
Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to affect a particulate traffic communication strategy or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting data or acquiring values amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits these limitations are insignificant extra-solution activities without significantly more.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving…. data” and the additional modifications to the computer capabilities are all well-understood, routine, and conventional structures and activities because these parts and outputs are commonly used and performed in the field, and the specification does not provide any indication that the steps are anything other than a what a human or conventional computer is capable of in a route planning method. Hence, the claim is not patent eligible. 

Regarding claims 18-20, the dependent claims do not recite any limitations that cause the claims to be patent eligible. 
Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. As mentioned above, the use of a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. Limitations such as retrieving data and creating a data model are well-known in the field to be necessary do not integrate the judicial exception into a practical application or add significantly more to the invention.  Therefore, dependent claims 18-20 are not patent eligible under the same rationale as provided for in the rejection of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 12, 14, and 15  are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1 in view of published patent Gong et. al. US 11094202 B2. From here on, the prior art will be referred to as Foggia and Gong.

Regarding claim 1, Foggia teaches the following:
A method for generating a navigation route based on environmental quality data comprising: determining a cargo to be carried on the navigation route
"Embodiments described herein are methods and systems that relate to delivery of a payload to a particular delivery surface." [Abstract]
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
This citation teaches that environmental data is received and that data alters any decisions made by the drone, whether that be route planning or landing.
"….can be configured to carry and deliver small payloads. Small payloads, for example, may include commercial parcels that would otherwise be delivered by persons or land-based delivery vehicles (e.g., automobiles or trucks)." [¶0002]
receiving the environmental quality data for a geographic and/or a three-dimensional region associated with at least one candidate route
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
wherein the environmental quality data indicates whether there is at least one geo-referenced environmental factor that affects the cargo
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
All of the examples listed could potentially affect a payload being carried by a drone. Therefore, the reference reads on the claim's broadest reasonable interpretation of any environmental factor that affects the cargo is indicated.
Foggia fails to teach the following limitation.
However, Gong teaches:
and generating the navigation route based on the environmental quality data of the at least one candidate
"PATH A may be calculated to get the UAV to a projected destination while avoiding the restricted area. One or more factors, such as deviation from original trajectory, energy efficiency, or environmental conditions, may be considered when formulating PATH A." (Col. 152 lines 18-23)
The reference teaches that the system may receive or store data, including environmental data, and the citation above shows that the environmental conditions directly impact the route planning. Environmental conditions is a broad umbrella that includes any type of data pertaining to the surrounding area and that includes quality data.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of Foggia with route generation based on environmental quality data, as taught in Gong, to achieve a process that provides information regarding flight regulations or help with the flight regulation process (Gong, Col. 1 lines 42-45). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia and Gong to obtain the obvious invention specified in claim 1.

Regarding claim 3, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 1.
Foggia fails to teach the following limitation.
However, Gong teaches:
wherein the at least one geo-referenced environmental factor negatively affects the cargo so that the cargo cannot be consumed or used in a manner for which the cargo was made or designed
"In some embodiments, more restrictions may be provided if an environmental climate has extreme temperatures, is windy, includes precipitation, or a potential for lightning…." (Col. 30 lines 26-29)
This reference teaches that the UAV may carry a payload and the restrictions mentioned are based on hazards the drone may encounter. Hazards to the drone may also be hazards to the cargo. Each of the mentioned parameter can negatively impact a cargo, for example, extreme heat may cause a perishable item to spoil or become ruined.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of Foggia with route generation based on environmental quality data that negatively impacts the cargo, as taught in Gong, to achieve a process that provides information regarding flight regulations or help with the flight regulation process (Gong, Col. 1 lines 42-45). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia and Gong to obtain the obvious invention specified in claim 3.

Regarding claim 4, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 3.
Foggia fails to teach the following limitation.
However, Gong teaches:
wherein the navigation route is generated to avoid the at least one geo-referenced environmental factor
"PATH A may be calculated to get the UAV to a projected destination while avoiding the restricted area. One or more factors, such as deviation from original trajectory, energy efficiency, or environmental conditions, may be considered when formulating PATH A." (Col. 152 lines 18-23)
The reference teaches that the system may receive or store data, including environmental data, and the citation above shows that the environmental conditions directly impact the route planning. Environmental conditions is a broad umbrella that includes any type of data pertaining to the surrounding area and that includes quality data.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of Foggia with route generation that avoids a desired environmental factor, as taught in Gong, to achieve a process that provides information regarding flight regulations or help with the flight regulation process (Gong, Col. 1 lines 42-45). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia and Gong to obtain the obvious invention specified in claim 4.

Regarding claim 5, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 1.
Foggia further teaches:
wherein the at least one geo-referenced environmental factor positively affects the cargo so that the cargo is preserved to be consumed or used in a manner for which the cargo was made or designed
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
Similarly to above, climate can positively impact cargo. For example, lower temperatures may preserve perishables for a longer time or humid areas might be beneficial for certain cargo.

Regarding claim 6, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 5.
Foggia fails to teach the following limitation.
However, Gong teaches:
wherein the navigation route is generated to route through the at least one geo-referenced environmental factor
"The traffic management module may be configured to adjust a mission based on detected conditions in the allocated airspace. For instance, the traffic management module may adjust a predetermined flight path based on the detected conditions. Adjusting the flight path may include adjusting an entirely predetermined flight path, adjusting a way-point of a semi-defined flight path, or adjusting a destination of a flight path. The detected conditions may include climate, changes in available airspace, accidents, establishment of geo-fencing devices, or changes in flight regulations." (Col. 18 lines 37-46)
This citation teaches that the conditions may alter the flight path and does not specifically say in what way. Since the reference generally teaches altering the course, this can include altering it so that it may travel through wetter or colder areas to positively affect the payload.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of Foggia with route generation that passes through a desired environmental factor, as taught in Gong, to achieve a process that provides information regarding flight regulations or help with the flight regulation process (Gong, Col. 1 lines 42-45). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia and Gong to obtain the obvious invention specified in claim 6.

Regarding claim 11, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 1.
Foggia further teaches:
wherein the environmental quality data includes real-time data, historical data, or a combination thereof
"For example, rules may define the characteristics of a suitable delivery surface and take into account criteria such as type of delivery surface material, delivery surface area, delivery surface slope, distance of the delivery surface to a selected delivery location, proximity of the delivery surface to other detected objects (e.g., people, vehicles, animals, etc.), current or historical weather or other environmental conditions (e.g., temperature, sunlight, air pressure, precipitation, wind, etc.)...." [¶0096]

Regarding claim 12, Foggia teaches the following:
An apparatus for generating a navigation route based on environmental quality data comprising: at least one processor
"Embodiments described herein are methods and systems that relate to delivery of a payload to a particular delivery surface." [Abstract]
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
This citation teaches that environmental data is received and that data alters any decisions made by the drone, whether that be route planning or landing.
"UAV system 1300 may include a propulsion system 1302, control surfaces 1304, a delivery mechanism 1306, a flight controller 1308, a peripheral interface 1310, a processor(s) 1312…." [¶0183]
and at least one memory including computer program code for at least one program
"The one or more processors 1312 run or execute various software programs and/or sets of instructions stored in memory 1316 to perform various functions for the UAV 100 and to process data." [¶0190]
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive data indicating at least one geo-referenced environmental factor that is classified as affecting a cargo that is carried on the navigation route
"The one or more processors 1312 run or execute various software programs and/or sets of instructions stored in memory 1316 to perform various functions for the UAV 100 and to process data." [¶0190]
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
All of the examples listed could potentially affect a payload being carried by a drone. Therefore, the reference reads on the claim's broadest reasonable interpretation of any environmental factor that affects the cargo is indicated.

Foggia fails to teach the following limitations.
However, Gong teaches:
generate map data representing the at least one geo-referenced environmental factor in a geographic database
"Geo-fencing devices may provide a physical reference for one or more geo-fencing boundaries which may be associated with a corresponding set of flight regulations." (Col. 9 lines 10-13)
Adjusting the flight path may include adjusting an entirely predetermined flight path, adjusting a way-point of a semi-defined flight path, or adjusting a destination of a flight path. The detected conditions may include climate, changes in available airspace, accidents, establishment of geo-fencing devices, or changes in flight regulations." (Col. 18 lines 4246)
Under the broadest reasonable interpretation of the claimed invention, geo-fencing and flight regulations could apply because the reference teaches that they are both dependent on environmental factors (Col. 26 lines 41-47). 
"Geo-fencing devices may create and/or store a local map of the geo-fencing device. The local map may include information about the location of the geo-fencing device. The local map may include information about the location of geo-fencing devices within a physical range of the geo-fencing device." (Col. 194 lines 60-65)
Here the reference teaches that map data is created and represents geo-fencing. As mapped above, geo-fencing in this source is done through creating boundaries based on regulations and environmental conditions. Therefore, environmental factors are present in the map data that is generated.
and provide the map data for generating the navigation route
"The UAV may use the local navigation map to navigate a region." (Col. 152 lines 43-45)
The reference teaches that a flight plan is created based on databases and sensors. The system generates the map data to then use when planning a route. This is a common practice in the field.
"A map may display a line or other indicator of the path that the UAV has already traversed. In some instances, a future flight path may be displayed on a user interface. In some instances, a UAV may have a predetermined or semi-predetermined flight plan. The flight plan may include a projected future flight path." (Col. 187 lines 3-8)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning system of Foggia with generating and providing map data using environmental factors, as taught in Gong, to achieve an apparatus that provides information regarding flight regulations or help with the flight regulation process (Gong, Col. 1 lines 42-45). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia and Gong to obtain the obvious invention specified in claim 12.

Regarding claim 14, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 12.
Foggia fails to teach the following limitation.
However, Gong teaches:
wherein the at least one geo-referenced environmental factor is classified as affecting the cargo based on determining that the at least one geo-referenced environmental factor negatively affects the cargo so that the cargo cannot be consumed or used in a manner for which the cargo was made or designed
"In some embodiments, more restrictions may be provided if an environmental climate has extreme temperatures, is windy, includes precipitation, or a potential for lightning…." (Col. 30 lines 26-29)
This reference teaches that the UAV may carry a payload and the restrictions mentioned are based on hazards the drone may encounter. Hazards to the drone may also be hazards to the cargo. Each of the mentioned parameter can negatively impact a cargo, for example, extreme heat may cause a perishable item to spoil or become ruined.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning system of Foggia with route generation based on environmental quality data that negatively impacts the cargo, as taught in Gong, to achieve an apparatus that provides information regarding flight regulations or help with the flight regulation process (Gong, Col. 1 lines 42-45). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia and Gong to obtain the obvious invention specified in claim 14.

Regarding claim 15, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 12.
Foggia further teaches:
wherein the at least one geo-referenced environmental factor is classified as affecting the cargo based on determining that the at least one geo-referenced environmental factor positively affects the cargo so that the cargo is preserved to be consumed or used in a manner for which the cargo was made or designed
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
Similarly to above, climate can positively impact cargo. For example, lower temperatures may preserve perishables for a longer time or humid areas might be beneficial for certain cargo.

Claims 2 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1, in view of published patent Gong et. al. US 11094202 B2, and in further view of published patent Dawson-Townsend US 11037453 B2. From here on, the prior art will be referred to as Foggia, Gong, and Dawson.

Regarding claim 2, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 1.
The combination of Foggia in view of Gong fails to teach the following limitation.
However, Dawson teaches:
and wherein the navigation route specifies an altitude to route the aerial drone based on the at least one geo-referenced environmental factor
"The ASA system 200 may also take into account weather conditions when calculating obstacle avoidance maneuvers. For example, the ASA system 200 may account for ambient winds or density altitude when determining optimal trajectories, and avoiding weather hazards in the immediate vicinity." (Col. 11 lines 17-22)
When calculating trajectories, the system takes into account environmental factors (weather) and performs an avoidance maneuver to avoid the hazard.
"The avoidance maneuver trajectory circuit 204 issues the resulting commands 222 to flight control system 120 to execute the avoidance maneuver. Depending on the type of flight control system 120, the resulting commands may be, for example, a commanded waypoint or speed, heading, altitude commands." (Col. 16 lines 24-29)
Here, the reference teaches that an avoidance maneuver may result in an altitude command, meaning that in route planning, once a hazard such as weather is detected, the system may command an altitude to avoid it.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with using an altitude to route the vehicle based on environmental quality, as shown in Dawson, to achieve a process that further improves upon existing autonomy systems that have a sense and avoid capability (Dawson, Col. 2 lines 9-11). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, and Dawson to obtain the obvious invention specified in claim 2.

Regarding claim 16, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 12.
Gong further teaches:
wherein the map data further represents an altitude extent of the at least one geo-referenced environmental factor
"The geo-fencing boundary may or may not include an altitude boundary. The geo-fencing boundary may define a three-dimensional volume." (Col. 113 lines 31-33)
Similarly to the mapping above, the geo-fencing boundary is determined based off flight regulations and environmental factors. Here, it is teaching that the data regarding the geo-fenced area may include altitudes in a three dimension map, and would mean that the entire map and its data are three-dimensional with an altitude extent present.
The combination of Foggia in view of Gong fails to teach the following limitation.
However, Dawson teaches:
and wherein the navigation route specifies an altitude to route an aerial drone based on the altitude extent, the at least one geo-referenced environmental factor, or a combination thereof
"The ASA system 200 may also take into account weather conditions when calculating obstacle avoidance maneuvers. For example, the ASA system 200 may account for ambient winds or density altitude when determining optimal trajectories, and avoiding weather hazards in the immediate vicinity." (Col. 11 lines 17-22)
When calculating trajectories, the system takes into account environmental factors and performs an avoidance maneuver to avoid the hazard.
"The avoidance maneuver trajectory circuit 204 issues the resulting commands 222 to flight control system 120 to execute the avoidance maneuver. Depending on the type of flight control system 120, the resulting commands may be, for example, a commanded waypoint or speed, heading, altitude commands." (Col. 16 lines 24-29)
Here, the reference teaches that an avoidance maneuver may result in an altitude command, meaning that in route planning, once a hazard such as weather is detected, the system may command an altitude to avoid it.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with using an altitude extent to reference an environmental factor, from Gong, and specify an altitude in the route using the reference, from Dawson, to achieve a process that further improves upon existing autonomy systems that have a sense and avoid capability (Dawson, Col. 2 lines 9-11). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, and Dawson to obtain the obvious invention specified in claim 16.

Claims 7, 13, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1, in view of published patent Gong et. al. US 11094202 B2, and in further view of published patent application Gil et. al. US 20190161190 A1. From here on, the prior art will be referred to as Foggia, Gong, and Gil.

Regarding claim 7, the combination of Foggia in view of Gong discloses all the limitations of claim 1.
The combination of Foggia in view of Gong fails to teach the following limitations.
However, Gil teaches:
further comprising: initiating an activation of at least one sensor of a vehicle performing the navigation route
"The UAV control system includes a UAV computing entity 808 that is communicatively coupled to one or more sensing elements." [¶0165]
Because the sensors are configured to the control and take data during the flight, it is known and obvious that the control activates the sensors so that they may record data.
wherein the at least one sensor is configured to collect sensor data for determining a presence of the at least one geo-referenced environmental factor
"The sensing elements/components may include environmental sensors, such as air quality, chemical, precipitation, temperature sensors, and/or the like." [¶0300]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with the sensor activation and use, as shown in Gil, to create an enhanced parcel delivery system for efficiently delivering parcels in a variety of environments [Gil, ¶0115]. Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, and Gil to obtain the obvious invention specified in claim 7.


Regarding claim 13, the combination of Foggia in view of Gong discloses all the limitations of claim 12.
The combination of Foggia in view of Gong fails to teach the following limitation.
However, Gil teaches:
wherein the map data is stored in an environmental quality data layer of the geographic database
"One or more portions, components, areas, layers, features, text, and/or symbols of the POI or event data can be stored in, linked to, and/or associated with one or more of these data records.... As will be recognized, the map information/data can be stored using a variety of formats, layers, and/or the like-including shapefiles, ArcMaps, geodatabases, coverages, imagery, rasters, computer-aided drafting (CAD) files, other storage formats, and/or the like. For instance, the geographic information/data database can appropriately store/record map information/data as a part of a digital map, e.g., as part of a feature layer, raster layer, service layer, geoprocessing layer, basemap layer, service are layer, constituent area layer, and/or the like." [¶0316]
Here the reference teaches that the map data can be stored in various layers of a database. The language does not limit the type of layer, and given the application, it is extremely possible that the data be stored on an environmental quality layer. Therefore, the prior art covers the claimed invention.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with storing map data in a specific layer of the database, as shown in Gil, to create an enhanced parcel delivery system for efficiently delivering parcels in a variety of environments [Gil, ¶0115]. Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, and Gil to obtain the obvious invention specified in claim 13.

Regarding claim 17, Foggia teaches:
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: determining a cargo to be carried on a navigation route
" UAV system 1300 may include a propulsion system 1302, control surfaces 1304, a delivery mechanism 1306, a flight controller 1308, a peripheral interface 1310, a processor(s) 1312, a memory controller 1314, a memory 1316 (which may include one or more computer readable storage mediums)" [¶0183]
"The peripherals interface 1310 may couple the input and output peripherals of system 1300 to the processor(s) 1312 and memory 1316. The one or more processors 1312 run or execute various software programs and/or sets of instructions stored in memory 1316 to perform various functions for the UAV 100 and to process data." [¶0190]
"….can be configured to carry and deliver small payloads. Small payloads, for example, may include commercial parcels that would otherwise be delivered by persons or land-based delivery vehicles (e.g., automobiles or trucks)." [¶0002]
receiving environmental quality data for a geographic and/or a three-dimensional region associated with at least one candidate route
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
determining that the environmental quality data indicates that there is at least one geo- referenced environmental factor that is classified as affecting the cargo
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained and inform selection of the delivery surface." [¶0012]
All of the examples listed could potentially affect a payload being carried by a drone. Therefore, the reference reads on the claim's broadest reasonable interpretation of any environmental factor that affects the cargo is indicated.
Foggia fails to teach the following limitations.
However, Gong teaches:
and generating a map data layer based on the environmental quality data including the at least one geo-referenced environmental factor
"Geo-fencing devices may provide a physical reference for one or more geo-fencing boundaries which may be associated with a corresponding set of flight regulations." (Col. 9 lines 10-13)
Adjusting the flight path may include adjusting an entirely predetermined flight path, adjusting a way-point of a semi-defined flight path, or adjusting a destination of a flight path. The detected conditions may include climate, changes in available airspace, accidents, establishment of geo-fencing devices, or changes in flight regulations." (Col. 18 lines 42-46)
Under the broadest reasonable interpretation of the claimed invention, geo-fencing and flight regulations could apply because the reference teaches that they are both dependent on environmental factors. 
"Geo-fencing devices may create and/or store a local map of the geo-fencing device. The local map may include information about the location of the geo-fencing device. The local map may include information about the location of geo-fencing devices within a physical range of the geo-fencing device." (Col. 194 lines 60-65)
Here the reference teaches that map data is created and represents geo-fencing. As mapped above, geo-fencing in this source is done through creating boundaries based on regulations and environmental conditions. Therefore, environmental factors are present in the map data that is generated.
The combination of Foggia in view of Gong fails to teach the following limitation.
However, Gil teaches:
wherein the map data layer is stored in a geographic database
"One or more portions, components, areas, layers, features, text, and/or symbols of the POI or event data can be stored in, linked to, and/or associated with one or more of these data records.... As will be recognized, the map information/data can be stored using a variety of formats, layers, and/or the like-including shapefiles, ArcMaps, geodatabases, coverages, imagery, rasters, computer-aided drafting (CAD) files, other storage formats, and/or the like. For instance, the geographic information/data database can appropriately store/record map information/data as a part of a digital map, e.g., as part of a feature layer, raster layer, service layer, geoprocessing layer, basemap layer, service are layer, constituent area layer, and/or the like." [¶0316]
Here the reference teaches that the map data can be stored in various layers of a database. The language does not limit the type of layer, and given the application, it is extremely possible that the data be stored on an environmental quality layer. Therefore, the prior art covers the claimed invention.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with generating map data based on the environmental data, from Gong, and storing it in a layer within the database, from Gil, to create an enhanced parcel delivery system for efficiently delivering parcels in a variety of environments [Gil, ¶0115]. Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, and Gil to obtain the obvious invention specified in claim 17.

Regarding claim 18, the combination of Foggia, in view of Gong, and in further view of Gil, as shown above, discloses all of the limitations of claim 17.
Foggia further teaches:
wherein the apparatus is caused to further perform: retrieving real-time data, historical data, or a combination thereof indicating the environmental quality data
" UAV system 1300 may include a propulsion system 1302, control surfaces 1304, a delivery mechanism 1306, a flight controller 1308, a peripheral interface 1310, a processor(s) 1312, a memory controller 1314, a memory 1316 (which may include one or more computer readable storage mediums)" [¶0183]
"The peripherals interface 1310 may couple the input and output peripherals of system 1300 to the processor(s) 1312 and memory 1316. The one or more processors 1312 run or execute various software programs and/or sets of instructions stored in memory 1316 to perform various functions for the UAV 100 and to process data." [¶0190]
"Further, data indicative of one or more current environmental conditions in the area, such as weather conditions, temperature, pollution levels, may be obtained" [¶0012]
wherein the environmental quality data is based on the real-time data, the historical data, or a combination thereof
"This may involve accessing a set of rules, which define the characteristics of an appropriate delivery surface and take into account criteria such as type of delivery surface material, delivery surface area, delivery surface slope, distance of the delivery surface to a selected delivery location, proximity of the delivery surface to other detected objects (e.g., people, vehicles, animals, etc.), current or historical weather or other environmental conditions (e.g., temperature, sunlight, air pressure, precipitation, wind, etc.)...." [¶0081]

Claims 8 is rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1, in view of published patent Gong et. al. US 11094202 B2, in further view of published patent application Gil et. al. US 20190161190 A1, and in further view of published patent Dawson-Townsend US 11037453 B2. From here on, the prior art will be referred to as Foggia, Gong, Gil, Dawson.

Regarding claim 8, the combination of Foggia, in view of Gong, and in further view of Gil, as shown above, discloses all of the limitations of claim 7.
The combination of Foggia, in view of Gong, and in further view of Gil, fails to disclose the following limitation.
However, Dawson teaches:
wherein the sensor data is used to update the environmental quality data, map data associated with the at least one geo-reference environmental quality factor, or a combination thereof
"The ASA system 200 may update the one or more databases 224 dynamically to reflect the most current data available, which may be captured by the obstacle sensors 226 or another sensor 110." (Col. 12 lines 25-28)
The citation mentions one or more databases being updated and the reference previously discusses a geographic information/data database that may contain environmental factors. It also mentions sensors that measure environmental factors, therefore, the environmental databases are included when it refers to updating data.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with sensor data to update databases of environmental data, as shown in Dawson, to achieve a process that further improves upon existing autonomy systems that have a sense and avoid capability (Dawson, Col. 2 lines 9-11). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, Gil, and Dawson to obtain the obvious invention specified in claim 8.



Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1, in view of published patent Gong et. al. US 11094202 B2, and in further view of published patent application Ivanov US 20200233411 A1. From here on, the prior art will be referred to as Foggia, Gong, and Ivanov.

Regarding claim 9, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 1.
The com combination of Foggia in view of Gong fails to teach the following limitation.
However, Ivanov teaches:
further comprising: calculating a probability of encountering the at least one geo-referenced environmental factor while on the navigation route and initiating an evasive maneuver based on determining that the probability is greater than a threshold probability
"For example, a routing algorithm may interpret a wind factor value<−9 to be a very high penalty, indicative of a blocked road segment. These threshold values may be set artificially if links are not to be traversed. Alternatively or additionally, the threshold values may be used to determine actions of the drone 124 and/or to control the drone 124 to perform those actions. For example, if a wind factor value is −10 or worse, indicating a high degree of likelihood that the wind conditions will negatively impact the drone 124, the drone 124 may be instructed to land at a nearest safe zone or return to the route origin. In another example, routing requests may indicate certain threshold values for the wind factors. For instance, if a drone 124 is carrying fragile cargo, a routing request from that drone 124 may indicate a wind factor threshold value of −2 in order to avoid routes having wind conditions that may damage the cargo (i.e., routes with wind factor values less/worse than −2)." [¶0100]
The values associated with the algorithm determining a threshold imply at least some basic form of calculation. The reference teaches the likelihood of encountering an environmental factor. Additionally, it shows that if the threshold reaches a certain level, maneuvers are performed accordingly.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with calculating the likelihood of coming into contact with an environmental factor along the planned route, as shown in Ivanov, to achieve the most optimal route since it would be the safest for the type of cargo the drone is carrying. [Ivanov, ¶0100]. Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, Gil, and Ivanov to obtain the obvious invention specified in claim 9.

Regarding claim 10, the combination of Foggia in view of Gong, as shown above, discloses all the limitations of claim 1.
Examiner note: The claim (10) contains contingent limitations. According to the broadest reasonable interpretation of a method claim with contingent limitations (MPEP 2111.04)
The com combination of Foggia in view of Gong fails to teach the following limitation.
However, Ivanov teaches:
further comprising: selecting the at least one geo-referenced environmental quality factor based on a cargo type of the cargo
"For instance, if a drone 124 is carrying fragile cargo, a routing request from that drone 124 may indicate a wind factor threshold value of −2 in order to avoid routes having wind conditions that may damage the cargo (i.e., routes with wind factor values less/worse than −2)." [¶0100]
The reference teaches an environmental factor that is selected based on the cargo because the inventor knows that the cargo is susceptible to damage in the wind. They identified the cargo may be light or fragile for example, and decided that they wanted to focus on one particular factor in the flight based on that cargo.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with selecting an environmental factor based on the type of cargo, as shown in Ivanov, to achieve the most optimal route since it would be the safest for the type of cargo the drone is carrying. [Ivanov, ¶0100]. Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, Gil, and Ivanov to obtain the obvious invention specified in claim 10.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1, in view of published patent Gong et. al. US 11094202 B2, in further view of published patent application Gil et. al. US 20190161190 A1, and in further view of published patent application Rivers et. al. US 20190172348 A1. From here on, the prior art will be referred to as Foggia, Gong, Gil, and Rivers.

Regarding claim 19, the combination of Foggia, in view of Gong, and in further view of Gil, as shown above, discloses all of the limitations of claim 17.
Gil further teaches:
wherein the map data layer further includes the data model
"The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a collection of records or data that is stored in a computer readable storage medium using one or more database models, such as a hierarchical database model, network model, relational model, entity-relationship model, object model, document model, semantic model, graph model, and/or the like." [¶0275]
This citation shows that the data from a database can be used to generate a model, as explicitly taught above.
"As will be recognized, the map information/data can be stored using a variety of formats, layers, and/or the like-including shapefiles, ArcMaps, geodatabases, coverages, imagery, rasters, computer-aided drafting (CAD) files, other storage formats, and/or the like. For instance, the geographic information/data database can appropriately store/record map information/data as a part of a digital map, e.g., as part of a feature layer, raster layer, service layer, geoprocessing layer, basemap layer, service are layer, constituent area layer, and/or the like." [¶0316]
Map information encompasses any information pertaining to a map, including a model. This citation teaches that map information may be stored as its own layer within a database. The phrase "and/or the like" is open ended and means that other layers may exist outside the disclosed options. Therefore, it would be perfectly reasonable given the other citation and teachings of models, to include a layer that contains the data model.
The combination of Foggia, in view of Gong, and in further view of Gil, fails to teach the following limitation.
However, Rivers teaches:
creating a data model representing the at least one geo-referenced environmental factor
"In certain embodiments, such determinations may be used to generate a point model and/or three-dimensional representation of the environment around mobile structure 130A. In certain other embodiments, the controller 112 and/or 138 may determine a planned and/or likely path for the mobile structure 130A and may determine the presence of environmental conditions (e.g., current conditions, weather conditions, temperature, pressure, and/or other such conditions)" [¶0070]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with creating and storing a data model representing environmental factors, as shown in Rivers, to improve control and piloting of mobile structures associated with the UAS [Rivers, ¶0025]. Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, Gil, and Rivers to obtain the obvious invention specified in claim 19.


Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Foggia et. al. US 20200207474 A1, in view of published patent Gong et. al. US 11094202 B2, in further view of published patent application Gil et. al. US 20190161190 A1, in further view of published patent application Rivers et. al. US 20190172348 A1, and in further view of published patent Jordan et. al. US 11157867 B1. From here on, the prior art will be referred to as Foggia, Gong, Gil, Rivers, and Jordan.

Regarding claim 20, the combination of Foggia, in view of Gong, in further view of Gil, and in further view of Rivers, as shown above, discloses all of the limitations of claim 18.
The combination of Foggia, in view of Gong, in further view of Gil, and in further view of Rivers, fails to teach the following limitation.
However, Jordan teaches:
generating a navigation route based on the data model representing the at least one geo- referenced environmental factor in combination with terrain data
"For example, in some embodiments, an artificial neural network or other machine learning system or technique may be trained to receive inputs in the form of information or data regarding flight exposure at locations within one or more regions, and to generate paths or routes, or modifications to paths or routes, based on outputs generated in response to such inputs. In some embodiments, the inputs may include, but are not limited to, not only intensities or frequency spectra of sounds radiated by aerial vehicles (including but not limited to the aerial vehicle 210), as well as locations at which such sounds are radiated, along with courses, speeds, altitudes, orientations, operating characteristics or environmental conditions at such locations. In some other embodiments, the inputs may further include information or data regarding surface features, topography, or terrain features at the one or more locations." (Col. 14 line 58 - Col. 15 line 6)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, generating a route based on the model representing environmental factors and terrain data, as shown in Jordan, to select a flight route for an aerial vehicle that takes into account the exposure at the locations within the region (Jordan, Col. 2 lines 27-29). Therefore, one of ordinary skill in the art would know to combine the teachings of Foggia, Gong, Gil, Rivers, and Jordan to obtain the obvious invention specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILLON ERIC KOLSTAD whose telephone number is (571)272-4553. The examiner can normally be reached M-F 8:30am - 5:30pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.E.K./
Patent Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662